Citation Nr: 0116617	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  91-39 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for homonymous 
hemianopsia, right, with macular sparing and intermittent 
exotropia, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

5.  Entitlement to allowance for automobile and other 
adaptive equipment.

REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  This matter was most recently before the 
Board of Veterans' Appeals (Board) in March 2000.  The matter 
of continued representation by the veteran's attorney had 
been raised but is now clarified.  

By letter in March 1995, the veteran was informed that an 
investigation by the Board revealed that a supplemental 
statement of the case issued in 1991 may have been altered.  
He was notified that he had certain rights for taking 
additional action.  To date, the veteran has submitted no 
further correspondence regarding this matter. Thus, the Board 
will proceed with consideration of his claim.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
the veteran's military service or for many years thereafter, 
and a psychiatric disorder is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.

2.  The veteran is in receipt of the maximum schedular 
evaluation for homonymous hemianopsia.

3.  The veteran's service-connected migraine headaches are 
manifested by prolonged attacks that are productive of severe 
economic inadaptability.

4.  The veteran's service-connected disabilities (migraine 
headaches and homonymous hemianopsia) are evaluated as 70 
percent disabling; the veteran's service connected 
disabilities are of such severity as to preclude all forms of 
substantially gainful employment.

5.  The veteran does not have loss of use of one or both 
feet, loss of use of one or both hands, or permanent 
impairment of vision of both eyes.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  The criteria for a rating in excess of 30 percent for 
homonymous hemianopsia, right, with macular sparing and 
intermittent exotropia, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic 
Code 6080 (2000).

3.  The criteria for a 50 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2000).

4.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (2000).

5.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  In the 
instant case, all relevant evidence identified by the veteran 
was obtained and considered.  In addition, the veteran was 
afforded VA examinations to assist in rating his service-
connected disabilities, and service, private, and VA medical 
records have been obtained.  Additionally, a July 1997 VA 
examiner commented on the relationship between the veteran's 
psychiatric disorder and his service-connected migraine 
headaches.  Under the circumstances, the Board finds that no 
useful purpose would be served in this case by delaying 
appellate review for additional development.  The record as 
it stands allows for equitable appellate review, and the 
Board finds that there has been substantial compliance with 
the provisions of the Veterans Claims Assistance Act of 2000.

I.  Entitlement to service connection for an acquired 
psychiatric disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

Service medical records contain no complaints or treatment 
for a psychiatric disability.  The earliest VA medical 
records reflecting psychiatric treatment and diagnosis 
include: gastrointestinal psychophysiologic reaction, May 
1976; anxiety, August 1976; and chronic undifferentiated 
schizophrenia, July 1983.  A July 1997 VA mental disorders 
examination revealed that the veteran suffers from 
schizoaffective disorder.

A thorough review of the evidence reveals that the veteran 
was not treated for or diagnosed with an acquired psychiatric 
during service, and no physician has suggested that any 
currently diagnosed psychiatric disability is related to 
service or any incident of the veteran's active military 
service.  Further, as medical records reveal that the veteran 
was not diagnosed with a psychosis until years following 
service, a claim of entitlement to service connection under 
the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 and 
1137 (West 1991) is not for application in this case.  As 
noted by the July 1997 VA examiner, there is also no evidence 
of any relationship between an acquired psychiatric disorder 
and the veteran's service-connected migraine headaches.  38 
C.F.R. § 3.310.

Accordingly, the preponderance of the evidence is against a 
finding that an acquired psychiatric disorder is related to 
the veteran's military service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable determination.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  See 38 C.F.R. § 4.7.

A.  Homonymous Hemianopsia, Right, With Macular Sparing And 
Intermittent Exotropia.

The RO has rated this disability as 30 percent disabling 
under Diagnostic Code 6080.  That diagnostic code provides 
that a 30 percent evaluation for impairment of field vision, 
homonymous hemianopsia, is the maximum rating allowable.  38 
C.F.R. § 4.84a, Diagnostic Code 6080.

Diagnostic Code 6080 also provides that a 50 percent rating 
requires bilateral concentric contraction to 30 degrees, but 
not to 15 degrees, and a 70 percent rating requires bilateral 
concentric contraction to 15 degrees, but not to 5 degrees.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  However, such 
findings (as demonstrated by the February 1993 VA visual 
examination and the July 1997 VA general medical examination) 
are not of record, and the criteria for increased rating 
under these standards cannot be met.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.

B.  Migraine Headaches.

Service medical records reflect that the veteran suffered 
from what military physicians described as "severe" 
migraine headaches that caused the veteran to seek a dark 
place and lie down; the attacks were of an average 15 minutes 
duration.  A Medical Board determined that the veteran's 
migraines precluded further military service.  The Medical 
Board also found that the veteran's right homonymous 
hemianopsia was secondary to his migraine headaches.

At a November 1974 VA examination, the veteran complained of 
headaches that lasted from 10 minutes to 10 hours; the 
headaches were relived by sitting down.  During the prior 
year the attacks had been occurring daily and then had 
occurred about once weekly.  The attacks were characterized 
by generalized weakness and visual changes.  Findings from an 
EEG suggested the possibility of a lateralized abnormality 
and a paroxysmal component associated with the headaches.  
The impression was complicated migraine.

At a September 1990 VA examination, it was noted that the 
veteran had essentially daily migraines during all waking 
hours.  The headaches often prevented the veteran from 
getting "a reasonable night's rest."  The examiner noted 
that some physicians had opined that the veteran had suffered 
a cranial stroke.  The impression was migraine headaches.  

In April 1994 a neurosurgeon opined that the veteran had 
suffered from a migraine stroke.

Private medical records dated From March 1996 to October 1996 
reflect treatment for migraine headaches.

At a July 1997 VA examination, the veteran complained of a 
headache "100% of the time while he is awake."  The pain 
was described as a "dull" headache with superimposed 
throbbing pain.  It was noted that the headaches were 
accompanied by nausea and irritability with vomiting.  The 
impression was mixed chronic muscle tension-type headache and 
migraine without aura.

Private medical records dated from January 1999 to September 
1999 reflect ongoing treatment for problems related to 
migraine headaches.  A March 1999 record noted increasing 
problems with migraine headaches.  The veteran indicated that 
he was taking medication for his headaches (Cafergot) but it 
was not helping.   

The veteran's service-connected migraine headaches have been 
evaluated as 30 percent disabling under Diagnostic Code 8100.  
Diagnostic Code 8100 provides that a 30 percent evaluation 
will be assigned for migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the prior several months.  A 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.

Throughout the course of the appeal the evidence has 
reflected that the veteran's headaches have occurred on a 
frequency of far greater than once per month.  Further, the 
evidence indicates that the headaches frequently last for 
hours.  The evidence essentially shows that the veteran has 
daily headaches during the waking hours and problems sleeping 
at night because of his headaches.  With consideration of the 
above, the Board concludes that the evidence more nearly 
approximates the criteria for a 50 percent evaluation.  As 
such, a 50 percent evaluation for migraine headaches under 
Diagnostic Code 8100 is warranted.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.7.

III.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The record discloses that service connection is in effect for 
homonymous hemianopsia, right, with macular sparing and 
intermittent exotropia, evaluated as 30 percent disabling, 
and migraine headaches, evaluated as 50 percent disabling.  
The combined disability rating is 70 percent.  Therefore, the 
veteran's disability evaluations do meet the criteria of § 
4.16(a), in that they are ratable at 70 percent or more.  To 
assign a total rating under § 4.16(a), however, there also 
must be a finding that the veteran is unable to secure or 
follow a substantially gainful occupation due to service-
connected disability.

The veteran graduated from high school and attended some 
college; he has no known employment skills.

VA and private medical records have indicated that the 
veteran has no potential for employment.  The veteran was 
forced to retire from the Navy due to his service-connected 
disabilities and has not worked or been employed in a 
meaningful capacity since that time.  The veteran's migraine 
headaches basically cause constant pain during the day and 
preclude useful sleep at night; the veteran's visual 
disability has also contributed to his inability to work.  
The Board believes that a fair reading of the comments from 
private and VA examiners indicate that they have attributed a 
significant portion of the veteran's employment problems to 
his service-connected disabilities, especially his headaches.  
In this regard, the Board notes that the veteran has 
complained of sleeplessness, and obviously fatigue has 
limited the veteran's ability to be employed.  In this 
regard, the Board observes that physicians, including the 
September 1990 VA examiner, have linked the veteran's sleep 
problems to his headaches.

Stated differently, the Board is faced with the fact that the 
veteran, a basically healthy young man prior to his 
enlistment, was forced to retire from the Navy due to his 
service-connected disabilities and has not worked or been 
employed in a meaningful capacity since that time.  
Physicians indicated at the May 1974 Medical Board that the 
veteran had a "rare complication of migraine."  Although 
the physicians did not elaborate, they stated that no 
treatment for the veteran's migraines was indicated or 
possible.  The veteran's claims file testifies to the 
accuracy of the comments from the May 1974 Medical Board's 
physicians, as there is nothing in the claims file to suggest 
that the veteran's headache or visual disabilities have 
improved since his discharge from service.  Resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  
Accordingly, the Board finds that the criteria for a total 
disability rating based on individual unemployability due to 
service connected disabilities have been met.

IV.  Entitlement to allowance for automobile and other 
adaptive equipment.

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  
For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  There is nothing in 
the claims file to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, the loss, or loss of use of, a foot or a hand.  
It is clear that the veteran can walk and use his hands and 
arms.  

Additionally, the medical evidence of record does not reveal 
permanent impairment of vision of both eyes to the required 
specified degree (central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye).  For 
example, the February 1993 VA visual examination showed that 
the veteran had visual acuity of 20/25 in both eyes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that entitlement 
to a certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment is denied.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 4.63.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to a rating in excess of 30 percent for 
homonymous hemianopsia, right, with macular sparing and 
intermittent exotropia, is denied.

An increased rating of 50 percent for migraine headaches is 
granted.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.

Entitlement to allowance for automobile and other adaptive 
equipment is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

